DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-19 are pending. Claims 1, 7 and 14 are independent.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.

Response to Arguments
Applicant's arguments filed 6/6/2022, have been fully considered, the examiner’s reply is the following:
The claim objections were overcome by amendments and the previous objection is withdrawn.
As to the rejection of claims 1-19 under 35 USC 101 under the judicial exception of abstract ideas, the rejection is maintained. Applicant argues that each of the independent claims as amended recites “the feedback enables avoidance of detrimental conditions and situations in the activity space. Applicant respectfully asserts one of ordinary skill in the art would understand the practical application of avoidance of detrimental conditions and situations in the activity space.” Response at 7. Thus, applicant is arguing that the feedback limitation integrates the application into a practical application at Step 2A, Prong 2. Applicant cites for support of this statement that the specification includes “numerous examples and explanation of sensed activity information (e.g., see paragraphs 113, 114, 128, 129 etc.) and activity space (e.g., see paragraphs 106, 109, 110, 111, etc.). Applicant respectfully asserts there are numerous embodiments shown in Figures 1-29 and corresponding description in the detailed description to reasonably convey their practical application [as suggested in paragraph 159] to one skilled in the art.” Response at 7-8. The examiner respectfully disagrees that the limitations integrate the claims into a practical application. The examiner notes that no positive action or integration is recited. Instead, as drafted the claims recite the concept of a practical application (i.e., avoidance of detrimental conditions) rather than requiring some actual processes to how to achieve this goal. However, mere recitation of a practical application is not the same, nor sufficient, to demonstrate an integration into a practical application. The feedback is referred to generally as based on “results of the analysis” and then using the feedback in “a coordinated path plan check process.” These limitations do not serve to limit the claims in any meaningful way, and do not provide any explanations as to how the feedback should be done or actually used. Planning a path to avoid “detrimental conditions” may be done mentally, and is thus the abstract idea, and not an integration into a practical application. 
Applicant also argues that MPEP 2106.04(d)III provides that claims that recite previously unknown things are eligible and not abstract under 35 USC 101. Applicant asserts that because the activity information being analyzed is “newly discovered previously unmodeled entity” using feedback to enable “avoidance of detrimental conditions” that the claims are analogous to the situations in MPEP 2106.04(d). Response at 8. The examiner respectfully disagrees. Analyzing new information in engineering is routinely done as part of basic analysis and planning. Thus, a new result may be predicted, planned or achieved. No details are found in the claims beyond a general statement that the information or data is analyzed. Looking at this limitation with the claim as a whole yields no further clarification as to how any of the concepts are done. Generically analyzing data, whether new or historical, does not improve the technical capture of the data, and does not transform the data into some new format. Combined with the feedback, again generally claimed to avoid something bad, there are no recitations, individually or when considered as a whole that improve any technology to integrate the claim into a practical application. In the examiner’s opinion, the “feedback to avoid detrimental conditions” limitation is reciting the idea or concept of a solution. As stated in MPEP 2106.05(f)(1) a claim is not integrated into a practical application when “[t]he recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it".” In the instant application the claims merely state that feedback is used to avoid a detrimental condition. Until, and unless, the claims move beyond a result-oriented solution and provide details as to how any such avoidance should be manifested the claims are not integrated. The claims do not even seek to apply to any particular environment, with any particular objects to even provide a field of use. 
Lastly, applicants argue that the amendment that the new information is based on automatically sensed information are a positive recitation of sensing and avoidance that integrates the claims into a practical application. Response at 9. The examiner respectfully disagrees. These are still generically claimed and amount to mere data gathering and are not reflective of an integration into a practical application. Gathering data by “sensing” and then sending the data for use in the analysis is not sufficient to reflect an integration into a practical application.  
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new prior art reference teaching the amended claim limitations is set forth below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Claims 1-6 are directed to a method (i.e., process), claims 7-13 are directed to a system (machine/apparatus), and claims 14-19 are directed to non-transitory computing device readable storage mediums (i.e., product/article of manufacture); therefore, all pending claims are directed to one of the four statutory categories of invention.
	Step 2A, Prong 1: Claim 1 recites the following limitations that describe an abstract idea, “analyzing activity information included in the information associated with the activity space, including activity information associated with the newly discovered previously unmodeled entity (Mental processes -observation, evaluation, judgment, opinion);
utilizing the feedback in a coordinated path plan check process, wherein the feedback enables avoidance of detrimental conditions and situations in the activity space (Mental processes - observation, evaluation, judgment, opinion).
As the claim limitation, under its broadest reasonable interpretation, covers evaluation of actor information and related data for a judgement or opinion of whether a path would be adequate and avoid collisions, interference or other problematic situations, which can be performed in the mind and/or by a person using pen and paper based on the data. Thus, the claim falls within the mental processes enumerated category of abstract ideas. Studying an area of operation (i.e., analyzing) and providing verbal, written or other feedback to enable avoidance of detrimental conditions is fully capable of being done mentally via observation of the space, evaluation of possible paths, and judgment as to the path free of detriments. Additionally, because the specification makes clear that actors may be entirely human (see specification [0038]) then the claim could alternatively also be construed as abstract within the certain methods of organizing human activity based on fundamental economic practice (mitigation of activity assignments and possibly the risk of missing a deadline or losing money due to increased costs based on inefficient pathing). The claim is so broadly written in that the claim may be reasonably read to include a person looking at information of a work area and planning a path with an efficient or unobstructed route through the space. 
Independent claim 7 recites similar limitations as found in claim 1 and a similar analysis applies. Independent claim 14 also recites similar limitations as found in claim 1 and a similar analysis applies. 
Accordingly, the claims recite an abstract idea.
	Step 2A, Prong 2: This judicial exception is not integrated into a practical application because the claim language only recites elements tied to the types of data collected for use in the Mental Processes and does not include claim language demonstrating a claimed practical application and because it does not impose any meaningful limitations on practicing the abstract idea. The “accessing information…,” and “forwarding feedback on the results of the analysis…,” steps in claim 1 are recited at a high level of generality (i.e., as a general means of gathering data for use in the path planning) and amounts to mere data gathering and outputting, which is a form of insignificant extra-solution activity. See MPEP 2106.05(g). Having the appropriate information on what to use for updating a model and what features and parameters need to be incorporated into the analysis are broadly just mere data collection. 
Claim 7 includes the additional limitations of “one or more data storage units, the one or more data storage units configured to store information for the engine, including information associated with one or more stations, wherein the one or more stations include a plurality of entities, wherein the plurality of entities includes a first actor and a second actor.” However, these data storage units and engine appears to be merely attempting to use generic computer components to automate an abstract idea, a mental process, which is able to be performed by a person in their mind. The specification at paragraphs [0047, 0157] makes clear that general purpose computers are suitable for performing the method. Claim 14 includes the additional limitations of “One or more non-transitory computing device-readable storage mediums storing instructions executable by one or more computing devices to perform a method comprising.” These also appear to be a high-level recitation of generic computer components to automate an abstract idea, a mental process, which is able to be performed by a person in their mind. Each of the additional limitations in claims 7 and 14 is no more than mere instructions to implement the abstract idea on a generic computer or merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(d); MPEP § 2106.05(f)). Specifically, the additional limitations invoke computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a mental process, a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. 
After considering all claim elements, both individually and in combination as a whole, it has been determined that the claims do not integrate the abstract idea into a practical application.
	Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, in the Step 2A, Prong Two analysis, the courts have recognized the claimed elements directed to receiving data over a network as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II). (see Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350,
1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a
network). Accordingly, a conclusion that these limitations are is well-understood, routine
conventional activity is supported under Berkheimer Option 2 - Court Decisions in MPEP §
2106.05(d)(II). The additional elements of performing steps “one or more data storage units, the one or more data storage units configured to store information for the engine” and “one or more non-transitory computing device-readable storage mediums” are construed as a generic computer components, to perform the mental process and amount to no more than mere instructions to apply the exception using a generic computer component. These generic elements are well understood, routine, and conventional, MPEP 2106.05(g) provides support that mere data gathering and output are well understood, routine, and conventional. Thus, the independent claims do not add significantly more than the abstract idea. Therefore, the claims are not patent eligible under 35 U.S.C. 101.
The same conclusion is reached for the dependent claims of claims 1, 7 and 14, see below for detail.
Claims 2, 8, and 15 are dependent on independent claims 1, 7, and 14, respectively. The dependent claims recite “wherein the coordinated path plan check process comprises: creating a solid/CAD model including updated modeled information….” This is merely describing the type of data that links the data to a field of use. See MPEP 2106.05(h). The claims also recite “simulating an activity including the updated modeled information.” Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer - MPEP § 2106.05(f). Here there is no indication how or what activity should be simulated is drawing a picture of the activity sufficient? Lastly, the claims recite “generating a coordinated path plan for entities in the activity space; and testing the coordinated path plan.” This is insignificant extra-solution activity where the limitation amounts to necessary data gathering and outputting so that a safe path that has been mentally evaluated and planned is conveyed. See MPEP 2106.05(g). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claims 3, 9, and 16 are dependent on independent claims 1, 7, and 14, respectively. The dependent claims recite “wherein the coordinated path plan check process is a success.” This is merely an outcome or result of a path. Either a collision resulted or it did not. Simply reporting an outcome is insignificant extra-solution activity where the limitation amounts to necessary data gathering and outputting. See MPEP 2106.05(g). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claims 4, 10, and 17 are dependent on independent claims 1, 7, and 14, respectively. The dependent claims recite “wherein the analyzing includes automatic identification of potential collision points for a first actor, including potential collision points with the newly discovered object.” This is a further recitation of a limitation within the Mental processes (observation, evaluation, judgment, opinion) enumerated category of abstract ideas.
Claims 5, 11, and 18 are dependent on independent claims 1, 7, and 14, respectively. The dependent claims recite “wherein the newly discovered previously unmodeled entity interferes with an actor from performing an activity.” This is a further recitation of a limitation within the Mental processes (observation, evaluation, judgment, opinion) enumerated category of abstract ideas to decide if there is interference. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claims 6, 12, and 19 are dependent on independent claims 1, 7, and 14, respectively. The dependent claims recite “wherein the newly discovered object is a portion of a tool component of a product.” This is merely describing the type of data that links the data to a field of use. See MPEP 2106.05(h). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claim 13, recites “the engine processes the information and generates updated modeled object information which is forwarded to the path process.” This is performing the mental processes via an “engine” and is recited at a high level of generality such that this is construed as the "mere automation of manual processes" by a generic computer component. See MPEP 2106.05(a)I. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Therefore, claims 1-19 are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda, US Patent Application Publication No. 2017/0210008 (hereinafter “Maeda”) in view of Yamamoto et al., US Patent Application Publication No. 2010/0235033 (hereinafter “Yamamoto”).
Claim 1. Maeda discloses a method (Maeda, [0037] “In the embodiments below, a trajectory generation method and a trajectory generation apparatus of a robot according to the present invention will be described taking an articulated robot arm of a vertical serial link type having rotary joints as an example.”) comprising:
accessing information associated with an activity space (Maeda, Fig. 1 boxed region is the activity space with obstacle 7, Fig. 5 S240 operation region, [0074] “In the field 2203 of the obstacle memory 2201, identification data of an obstacle (a name, an identification number, or the like) is stored. Furthermore, in the field 2204, data on a shape which defines a 3D space of an obstacle (entity data of the shape data”; [0103] “In step S240, a region (a space) in which the structure (the links and the joint shafts) of the robot arm passes (sweeps) when the robot arm is operated along the trajectory obtained in step S230 is calculated. Geometry data including shapes and sizes of the robot arms (5 and 6) is stored in advance in the HDD 23, the ROM 21, or the like so that the CPU 20 may calculate the passing (sweeping) region (space) described above based on the geometry.”; [0105] “The region, that is, the obstacle, registered in the obstacle memory 2201 is added as a new obstacle in the virtual space” Examiner’s Note (EN): all of the regions constitute an activity space.), 
analyzing activity information included in the information associated with the activity space, including activity information associated with the newly discovered previously unmodeled entity (Maeda, Fig. 5 see iteration of steps S230 to S260 analyzing the operations and trajectories of robots and obstacle, see also Fig. 7 illustrating additional calculations; [0041] “The robot trajectory generation apparatus of FIG.1 generates trajectories of a plurality of robot arms 5 and 6 (two robot arms in this case) installed in the same working environment, for example. An obstacle 7 not to interfere with or collide with the robot arms 5 and 6 may be disposed in the working environment of the robot arms 5 and 6. The obstacle 7 may be any object disposed in the working environment other than the robot arms 5 and 6, such as a part supply device, a ventilation duct, or a case of the calculation processing unit 1. In trajectory generation control to be described below, robot trajectories are generated such that the robot arms 5 and 6 do not interfere with the obstacle 7 or the robot arms 5 and 6 do not interfere with each other.”; [0167] “In step S540, the trajectory generation and the obstacle registration process corresponding to the process from step S330 to step S360 of FIG. 7 are performed.” EN: This is analyzing the activity information for the activity space (i.e., working environment) and obstacle registration can store the data related to any newly discovered object that is added to the system via registration.);
forwarding feedback on the results of the analysis, including analysis results for the updated modeled information, wherein the updated modeled information is based on the information associated with the newly discovered previously unmodeled entity (Maeda, Fig. 5 illustrating the analysis and feedback (i.e., control loop for recalculations); [0095] “the trajectory generation corresponding to the operation instruction Mi (S230: the robot trajectory generation process), the generation of a passing (sweeping) region of a robot arm corresponding to the operation instruction Mi (S240), and the passing (sweeping) region additional registration (S250: obstacle registration process) are repeatedly performed. The control loop is continuously performed until it is determined that all operation instructions have been processed in step S260.” EN: The checks and calculations and control loop are forwarding feedback/results that includes the update information for the next calculation cycle.); and
utilizing the feedback in a coordinated path plan check process, wherein the feedback enables avoidance of detrimental conditions and situation in the activity space, including detrimental contact (Maeda, [0014] “the present invention considerably reduces possibility of overlap between passing regions of a plurality of robot arms in a reliable manner irrespective of operation speeds of the robot arms in a real environment and accuracy of timing control in generation of robot trajectories.”; [0096] “In step S230, trajectory generation for one operation of a robot is performed. The process of step S230 may be executed by three processes, that is, a path planning process, a path shortening process, and a trajectory calculation process, for example.”; [0099] “In the path planning process and the path shortening process, a process of checking whether the robot arms (5 and 6) do not interfere with each other or do not interfere with the obstacle (7) is performed in the 3D virtual space.” EN: the method iterates (i.e., provides feedback) to determine a coordinated path plan and seeks to find a path where the arms and objects do not interfere, i.e. avoid detrimental conditions or contact that would be the result of a failed path plan.).
While Maeda discloses that the robot trajectory system can accommodate new objects via an obstacle addition and registration process (see e.g. [0181]), Maeda does not explicitly disclose information including real time information on a newly discovered previously unmodeled entity based on automatically sensed information.
Yamamoto teaches information including real time information on a newly discovered previously unmodeled entity based on automatically sensed information (Yamamoto, [0007] “A moving device that moves under an environment where a stationary or moving obstacle exists, includes: external information acquiring means for acquiring external information; obstacle detecting means for detecting an external object that exists from time-series information in which the external information from the external information acquiring means and posture information of the moving device are accumulated, and extracting an obstacle that is an object possibly impeding the motion of the moving device from the timeseries information; obstacle feature estimating means for estimating a feature of the obstacle, including a size, a shape or a shape change of the obstacle and a position and a motion pattern of the obstacle from the time-series information of the single or the plurality of obstacles detected by the obstacle detecting means … whereby a smooth avoidance path is generated in real time by tracking the obstacle.”; [0017] “a control device 11 for controlling the entire robot is incorporated, and also, an external sensor 12 for measuring the position and shape of an obstacle in a travel direction which exists in a travel region”. EN: Thus, Yamamoto teaches and suggests sensors for dynamically and in real-time detecting obstacles for avoidance and path management.)
Maeda and Yamamoto are analogous art because they are related to planning robot path trajectories and collision avoidance. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Maeda and Yamamoto to be able to avoid and handle potential obstacles in real-time and based on sensing information as claimed. This is readily done by adapting the obstacle registration process of Maeda to determine an evasion path for set or new objects detected by sensors such as provided in Yamamoto. Thus, new or unexpected obstacles can be avoided and is an obvious improvement to one of ordinary skill in the art who would have been motivated to make such a combination because “[i]n order to achieve this, it is necessary to detect an obstacle and calculate an avoidance path in real time, and at the same time, to generate a continuous smooth path” as taught by Yamamoto ([0004]).

Claim 3. Modified Maeda teaches the method of Claim 1, wherein the coordinated path plan check process is a success (Maeda, [0111] “the trajectory generation process of generating a trajectory for operating the robot arm such that obstacle spaces other than a registered obstacle space of the robot arm of interest are avoided may be realized.” EN: Thus, a path plan is created to avoid collisions in the working space.).

Claim 4. Modified Maeda teaches the method of Claim 1, wherein the analyzing includes automatic identification of potential collision points for a first actor, including potential collision points with the newly discovered previously unmodeled entity (Maeda, Figs. 6A-6C, 8A-8D, and 9A-9D illustrating analysis of paths and potential collision points; [0099] “the shape data of the robot arms (5 and 6) and the obstacle data (SY) stored in the obstacle memory 2201 may be used as aggregate of voxels (or polygons) described above, for example. Then it is determined whether aggregates of voxels (polygons) are geometrically in contact with each other so that it is determined whether the robot arms (5 and 6) interfere with each other or interfere with the obstacle (7).”).

Claim 5. Modified Maeda teaches the method of Claim 1, wherein the newly discovered previously unmodeled entity interferes with an actor from performing an activity (Maeda, [0053] “As illustrated in FIG. 4, the robot arms 5 and 6 are closely disposed in the working environment and the obstacle 7 is included in the working environment. Therefore, it is likely that interference may be generated among the links, the joint shafts, and the end effectors of the robot arms depending on angles of the joint shafts of the two robot arms.” EN: The system plans paths of movement so that interference between the actors (i.e., robot arms 5 and/or 6) with each other and any obstacle (i.e., entity) is detected and then a new path avoiding interference is developed.).

Claim 6. Modified Maeda teaches the method of Claim 1, wherein the newly discovered previously unmodeled entity is a portion of a tool component of a product (Maeda, [0041] “The obstacle 7 may be any object disposed in the working environment other than the robot arms 5 and 6, such as a part supply device, a ventilation duct, or a case of the calculation processing unit 1.” EN: These obstacles like the part supply device are construed as a tool component of a product.).

Claim 7. Modified Maeda teaches a system comprising:
one or more data storage units, the one or more data storage units configured to store information for the engine (Maeda, Fig. 2 illustrating a computer-based system of path planning, [0049] “A trajectory generation program described below may be executed on an operating system (OS) operating in the calculation processing unit 1 described above, for example. Depending on a configuration of the OS, a virtual storage unit which uses a storage region, such as the HDD 23, may be used. In this case, a region, such as an obstacle memory described below, may be secured in the virtual storage unit (such as the HDD 23) in addition to a main storage device, such as the RAM 22.” EN: the engine is the computing devices with the calculation processing unit performing the methods.), including information associated with one or more stations, wherein the one or more stations include a plurality of entities, wherein the plurality of entities includes a first actor and a second actor (Maeda, [0050] “FIG. 4 is a diagram schematically illustrating a configuration of the working environment including the robot arms 5 and 6 which are trajectory generation targets of this embodiment and the obstacle 7.” EN: The robots and obstacles (i.e., entities that include a first and second actor)). 
Further, incorporating the rejections of claim 1, claim 7 is rejected as discussed above for substantially similar rationale.

Claim 13. Modified Maeda teaches the system of Claim 7, the engine processes the information and generates updated modeled object information which is forwarded to the path process (Maeda, [0040] “the external storage device 14 and the network interface 31 may be used as an installation/update unit for installing a robot trajectory generation program to be described below in the calculation processing unit 1 and updating the installed program.”; [0098] “Subsequently, in the path shortening process, the path generated in the path planning process may be modified. In a case where the method using the random searching is selected in the path planning process, the generated path may be a detour or an angle may be sharply changed, and therefore, the path is to be modified.” EN: The path planning process forwards data to the path shortening process to update and reconfigure the models so that interference is avoided).

Claim 14. Modified Maeda teaches the one or more non-transitory computing device-readable storage mediums storing instructions executable by one or more computing devices to perform a method (Maeda, [0189] “The present invention may be realized by supplying a program which realizes at least one of the functions in the foregoing embodiments to a system or an apparatus through a network or a storage medium and reading and executing the program using at least one processor included in a computer of the system or the apparatus.”). 
Further, incorporating the rejections of claim 1, claim 14 is rejected as discussed above for substantially similar rationale.

Regarding claim 9, incorporating the rejections of claims 3 and 7, claim 9 is rejected as discussed above for substantially similar rationale.
Regarding claim 10, incorporating the rejections of claims 4 and 7, claim 10 is rejected as discussed above for substantially similar rationale.
Regarding claim 11, incorporating the rejections of claims 5 and 7, claim 11 is rejected as discussed above for substantially similar rationale.
Regarding claim 12, incorporating the rejections of claims 6 and 7, claim 12 is rejected as discussed above for substantially similar rationale.
Regarding claim 16, incorporating the rejections of claims 3 and 14, claim 16 is rejected as discussed above for substantially similar rationale.
Regarding claim 17, incorporating the rejections of claims 4 and 14, claim 17 is rejected as discussed above for substantially similar rationale.
Regarding claim 18, incorporating the rejections of claims 5 and 14, claim 18 is rejected as discussed above for substantially similar rationale.
Regarding claim 19, incorporating the rejections of claims 6 and 14, claim 19 is rejected as discussed above for substantially similar rationale.


Claims 2, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda, US Patent Application Publication No. 2017/0210008 (hereinafter “Maeda”) in view of Yamamoto et al., US Patent Application Publication No. 2010/0235033 (hereinafter “Yamamoto”) and further in view of Dumonteil, Gautier et al., “Reactive Planning on a Collaborative Robot for Industrial Applications,” ICINCO, Siemens Industry Software SAS, pp. 1-8 (2015) retrieved from IEEE Xplore January 5, 2021. 
Claim 2. Modified Maeda teaches the method of Claim 1, wherein the coordinated path plan check process comprises: simulating an activity including the updated modeled information (Maeda, Figs. 8A-8D illustrating simulating the sweeps of the actors (i.e., arms 5 and 6) and the object 7; [0110] “Note that the configuration in which one obstacle memory is included in the main memory or the virtual memory is illustrated in this embodiment (and embodiments below) for simplicity of the description. In this case, the obstacle data includes identification data of the robot arms (5, 6, and so on), and in generation of a trajectory of a certain arm, obstacles corresponding to sweeping regions of arms other than the obstacle corresponding to a sweeping region of the own arm are avoided. However, various forms are considered as implementation of one obstacle memory in the main memory or the virtual memory, and therefore, those skilled in the art may perform various design changes on the implementation of the obstacle memory and part of control using the obstacle memory.”; [0122] “A process in step S350 of FIG. 7 (generation of a passing (sweeping) region of a robot arm corresponding to the operation instruction Mi) and a process in step S360 (additional registration of a passing (sweeping) region) are the same as the processes in step S240 and step S250 of FIG. 5, respectively.” EN: As illustrated the sweeping regions and trajectory planning process are simulations of the movement and potential interactions among the arms (i.e., actors) and the obstacle (i.e., entity).);
generating a coordinated path plan for the entities in the activity space (Maeda, [0059] “The starting points and the ending points are represented by 3D (XYZ) coordinates for moving reference portions of the arms set in positions near base portions of the end effectors 54 and 64 in the tip ends of the robot arms 5 and 6, for example.”; [0097] “in the path planning process, a path from a starting point to an ending point which avoids an obstacle is obtained. To obtain the path, a method for automatically calculating the path by random searching performed by the CPU 20 may be used among various general methods including the RRT and the PRM described above.”; [0098] “Subsequently, in the path shortening process, the path generated in the path planning process may be modified. In a case where the method using the random searching is selected in the path planning process, the generated path may be a detour or an angle may be sharply changed, and therefore, the path is to be modified.”); and
testing the coordinated path plan (Maeda, [0099] “In the path planning process and the path shortening process, a process of checking whether the robot arms (5 and 6) do not interfere with each other or do not interfere with the obstacle (7) is performed in the 3D virtual space.” EN: The path plan is checked (i.e., tested) to see if problems are encountered.).
While Maeda uses computer-controlled systems and methods to plan and test pathing in workspace regions for robots and potential obstacles, it does not explicitly disclose creating a solid/CAD model including updated modeled information.
Dumonteil teaches creating a solid/CAD model including updated modeled information, wherein the solid/CAD model is a model of entities in the activity space including the newly discovered previously unmodeled entity (Dumonteil, p. 3 second column paragraph 2 “The kws ros package contains two nodes, one in charge of all collision-free path planning tasks and the other performing reactive control (Yoshida and Kanehiro, 2011) over the executing trajectory. Both nodes embed a representation of the scene into KCD. This one has to be defined offline in a dedicated CAD modeller, the Kite module, by providing CAD models of static obstacles and parts of the robot, together with its kinematics model. The representation is loaded at node launch and it is then enriched, for reactive purpose, by the dynamic point cloud data such as those obtained through laser scanning or optical vision sensors. KCD enables collision detection between point clouds and the rest of the environment.” EN: The CAD models are used in the activity space for use in collision detection and planning for the robots and robot/human collaboration tasks the models would include new objects or other pathing information to achieve collision avoidance in a manner obvious to one of ordinary skill in the art to add the pertinent details to the environment.).
Maeda and Dumonteil are analogous art because they are related to robot path trajectories and collision avoidance. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Maeda and Dumonteil to include a solid/CAD model of the potential obstacle as claimed. This is simply detailing a more detailed solid/CAD model to the disclosed models of Maeda. One of ordinary skill in the art would have been motivated to make such a combination because “[a] challenge for roboticists consists in promoting collaborative robotics for industrial applications, i.e. allowing robots to be used close to humans, without barriers" as taught by Dumonteil (Abstract).

Regarding claim 8, incorporating the rejections of claims 2 and 7, claim 8 is rejected as discussed above for substantially similar rationale.

Regarding claim 15, incorporating the rejections of claims 2 and 14, claim 15 is rejected as discussed above for substantially similar rationale.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/Primary Examiner, Art Unit 2148